Exhibit 10.1

CHURCH & DWIGHT CO., INC.

ANNUAL INCENTIVE PLAN

Second Amended and Restated: Effective as of March 1, 2017

Approved by Shareholders: May 4, 2017

CHURCH & DWIGHT CO., INC.

SECOND AMENDED AND RESTATED ANNUAL INCENTIVE PLAN

ARTICLE I

PURPOSES AND EFFECTIVE DATE

1.1. Purposes. The purposes of the Plan are to enhance the ability of the
Company to attract, reward and retain highly-qualified Employees, and to align
Employee and shareholder interests by linking annual incentive compensation with
annual performance goals that support long-term shareholder return. The Plan is
an unfunded plan that is not intended to be (i) subject to the Employee
Retirement Income Security Act of 1974, as amended or (ii) qualified under Code
section 401(a). The Plan generally is intended to provide “performance-based
compensation” as described in Code section 162(m).

1.2. Effective Date. The Plan was originally approved by shareholders of the
Company on May 3, 2007 and was effective as of January 1, 2007. The Plan was
amended and restated effective as of January 1, 2010, to ensure its continued
compliance with Code section 162(m) and to make certain other clarifying
changes. The Plan was subsequently amended and restated as of January 1, 2012
to, among other things, make certain additional clarifying changes and to add
additional performance metrics that could be used under the Plan. Subject to
shareholder approval, the Plan is hereby amended and restated as of the date
approved by the Board (“Effective Date”), to, among other things, make certain
clarifying changes and to re-approve the performance metrics that can be used
under the Plan.

ARTICLE II

DEFINITIONS

As used herein, the following terms shall have the following meanings:

2.1. “Affiliate” means any entity other than the Subsidiaries in which the
Company has a substantial direct or indirect ownership interest, as determined
by the Board.

2.2. “Award Opportunity” means the range of possible Bonus Awards that a
Participant may earn under the Plan, as established by the Committee pursuant to
Article IV.

2.3. “Base Salary” means the regular base salary (including overtime payments,
if any) earned by a Participant during the Plan Year prior to any salary
reduction contributions made to any of the Employer’s deferred compensation
plans.

2.4. “Beneficiary” means the person(s), trust(s) or other entities, the
Participant designates, in accordance with procedures established by the
Committee, to receive any benefits under the Plan after the death of the
Participant.

2.5. “Board” means the Board of Directors of the Company.

2.6. “Bonus Award” means the incentive compensation payable by the Employer to a
Participant under the Plan, as determined by the Committee after the end of the
Plan Year.

 

1



--------------------------------------------------------------------------------

2.7. “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

2.8. “Committee” means the Compensation Committee of the Board, provided that
such committee shall consist of two (2) or more individuals who are “outside
directors” to the extent required by and within the meaning of Code section
162(m) and who are “Non-Employee Directors” as defined in Rule 16b-3 promulgated
under the Exchange Act.

2.9. “Company” means Church & Dwight Co., Inc., a corporation organized under
the laws of the State of Delaware, or any successor corporation.

2.10. “Disability” means an Employee’s inability to render, for a period of six
consecutive months, services to the Employer by reason of permanent disability,
as determined by the written medical opinion of an independent medical physician
reasonably acceptable to the Employer. In no event shall an Employee be
considered disabled for the purposes of this Plan unless the Employee would be
deemed disabled pursuant to the terms of the Employer’s long-term disability
plan, if one is maintained by the Employer at the time of the claimed
disability.

2.11. “Elected Officer” means an Employee who is elected by the Board to serve
as an officer of the Company.

2.12. “Employee” means any employee of the Employer including a director who is
such an employee.

2.13. “Employer” means the Company, its successors and assigns, and any
Subsidiary, and any organization into which an Employer is merged or
consolidated or to which all or substantially all of its assets is transferred.

2.14. “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

2.15. “Executive Officer” means an officer, as defined in Rule 16a-1(f)
promulgated under the Exchange Act, of the Company.

2.16. “Negative Discretion” means the discretion authorized by the Plan to be
applied by the Committee to eliminate or reduce the amount of a Bonus Award for
a performance period if, in the Committee’s sole judgment, such adjustment is
appropriate.

2.17. “Plan” means the Church & Dwight Co., Inc. Annual Incentive Plan as set
forth herein and as amended from time to time.

2.18. “Plan Year” means the calendar year.

2.19. “Participant” means an Employee who is participating in the Plan pursuant
to Article III.

2.20. “Retirement” means, with respect to any Participant, resignation (with at
least 120 days’ notice provided to the Employer) after attainment of age 55 with
five or more completed years of service with the Employer; provided that the sum
of age and years of service equals or exceeds 65.

2.21. “Stock” means the common stock of the Company, par value $1.00 per share,
or such other class or kind of shares or other securities designated by the
Committee.

2.22. “Stock Plan” means the Church & Dwight Co., Inc. Amended and Restated
Omnibus Equity Compensation Plan, as amended from time to time.

2.23. “Subsidiary” means any subsidiary corporation of the Company within the
meaning of Code section 424(f).

 

2



--------------------------------------------------------------------------------

2.24. “Target Incentive Award Percentage” means the percentage of Base Salary to
be paid to a Participant when the targeted level of performance is achieved, as
established by the Committee.

ARTICLE III

ELIGIBILITY

Each Employee who is selected by the Committee shall be eligible to become a
Participant as of the date designated by the Committee (or if no date is
designated, as of the beginning of the Plan Year in which they are selected to
participate) and shall remain eligible at the sole discretion of the Committee.

ARTICLE IV

AWARD DETERMINATION

4.1. Performance Goals. Prior to the beginning of each Plan Year (or other
performance period), or as soon as practicable thereafter (but in no event more
than ninety (90) days after the beginning of such Plan Year or other performance
period), the Committee shall approve or establish in writing the performance
goals for that Plan Year. For any performance period that is less than twelve
months, the performance goals shall be established before twenty-five percent
(25%) of the relevant performance period has lapsed or such later date as may be
permitted under applicable regulations under Code section 162(m).

The performance goals to be selected by the Committee are the specific targets
of performance to be achieved, based on the criteria that are set forth on
Schedule A attached hereto and made a part hereof. The Committee shall have
discretion to determine the specific minimum, target, and maximum levels of
performance with respect to each of the performance goals selected. Performance
goals and criteria and their relative weight may vary by job classification or
such other criteria as may be determined by the Committee in its sole
discretion.

The performance period with respect to which Bonus Awards may be payable under
the Plan shall generally be the Plan Year; provided, however, that the Committee
shall have the authority and discretion to designate different performance
periods under the Plan.

Employees who are eligible to participate in the Plan shall be notified of the
performance goals and criteria and the related Award Opportunities for the
relevant Plan Year (or other performance period), as soon as practicable after
such goals and criteria and the related Award Opportunities have been finally
determined.

4.2. Objective Compensation Formula. Prior to the beginning of each Plan Year
(or other performance period), or as soon as practicable thereafter (but in no
event more than ninety (90) days after the beginning of such Plan Year or other
performance period, or in the case of a performance period of less than 12
months, before twenty-five percent (25%) of the relevant performance period has
lapsed or such later date as may be permitted under applicable regulations under
Code section 162(m)), the Committee shall approve or establish in writing the
objective compensation formula or standard for that Plan Year, the Target
Incentive Award Percentage and the Award Opportunity for each Participant. The
objective compensation formula shall be the method for computing the Bonus Award
payable to the Participant if the performance goals are attained. The formula or
standard is objective if a third party having knowledge of the relevant
performance results could calculate the amount to be paid to a Participant. In
the event a Participant changes job levels during a Plan Year, the Participant’s
Award Opportunity may be adjusted to reflect the amount of time at each job
level during the Plan Year, to the extent permitted by Code section 162(m).

4.3. Adjustment of Performance Goals. The Committee shall have the right to
adjust the performance goals and the Award Opportunities (either up or down)
during a Plan Year, to the extent permitted by Code section 162(m) and the
regulations and interpretative rulings thereunder, if it determines that
external changes or other unanticipated business conditions have materially
affected the fairness of the goals and have substantially affected the Company’s
ability to meet them.

 

3



--------------------------------------------------------------------------------

4.4. Bonus Award Determinations. At the end of each Plan Year, Bonus Awards
shall be determined by the Committee for each Participant in accordance with the
terms of this Plan.

The Committee also shall have the authority to exercise discretion in the
determination of final Bonus Awards, as well as the authority to delegate the
ability to exercise discretion in this respect for Participants other than
Elected Officers; provided, however, that only Negative Discretion may be
exercised with respect to the determination of final Bonus Awards for Elected
Officers and for any other Participants who (i) the Committee determines may be
“covered employees” within the meaning of Code section 162(m)(3) for the year of
payment or (ii) were “covered employees” for the Plan Year. In no event shall
the Committee: (a) grant Bonus Awards for a performance period if the
performance goals for such performance period designated in Article IV have not
been attained; or (b) grant a Bonus Award above the maximum amount payable under
Section 4.5 of the Plan.

4.5. Annual Limitation. The maximum Bonus Award payable to a Participant for any
Plan Year shall not exceed 250 percent of the Participant’s Base Salary up to
but in no event exceeding $5,000,000.

ARTICLE V

PAYMENT OF BONUS AWARDS

5.1. Form and Timing of Payment. Within 74 days after the end of each Plan Year
the Committee shall certify in writing the extent to which the Company and each
Participant has achieved the performance goals for such Plan Year and shall
calculate the amount of each Participant’s Bonus Award for the relevant period.
A Bonus Award under the Plan will be paid no later than March 15 of the year
following the year for which the Bonus Award is earned or such other date as may
be required or permitted under applicable regulations under Code section 409A.
Bonus Awards may be paid in cash, Stock, or in such other forms as the Committee
deems appropriate, including awards covered under the Stock Plan. However, no
Bonus Award may be paid in the form of equity unless the shares, options, or
other type of equity are provided under a shareholder approved plan.

5.2. Payment upon Termination.

(a) Except as otherwise provided in subsections (b) and (c) below, if a
Participant does not remain in the continuous employment of the Employer for the
duration of the Plan Year, any Award Opportunity will be forfeited.

(b) Notwithstanding subsection (a) above, and except as provided in subsection
(c), in the event of a Participant’s Retirement after March 31 of the applicable
Plan Year, or death or Disability during the Plan Year, a Bonus Award will be
paid to the Participant or the Beneficiary, as the case may be, at such time as
determined by the Committee but no later than the time provided in Section 5.1
and shall be equal to an amount no greater than the Target Incentive Award
Percentage multiplied by the amount of Base Salary earned up to the date of
Retirement, death or Disability. If the Participant has not designated a
Beneficiary, or if no Beneficiary survives the Participant, the Bonus Award, as
determined above, shall be paid in a single sum to the Participant’s estate upon
a termination due to death.

(c) In the event of the Retirement during a Plan Year of a Participant who is an
Elected Officer at the time of Retirement or who (i) the Committee determines
would have been a “covered employee” within the meaning of Code section
162(m)(3) for the Plan Year but for his Retirement or (ii) was a “covered
employee” for any preceding Plan Year, no Bonus Award will be paid to such
Participant until the time provided in Section 5.1. Such Bonus Award shall be
equal to an amount no greater than the Bonus Award that the Participant would
have earned for the Plan Year in which the Participant’s Retirement occurred if
he had remained in the continuous employment of the Employer for the duration of
the Plan Year, as determined under Section 4.4 based on actual performance for
the Plan Year, pro-rated to reflect the Participant’s Retirement during the Plan
Year.

5.3. Payment of Partial Bonus Awards. In the event a Participant no longer meets
the eligibility criteria as set forth in the Plan during the course of a
particular Plan Year, the Committee may, in its sole discretion,

 

4



--------------------------------------------------------------------------------

compute and pay a partial Bonus Award or no Bonus Award for the portion of the
Plan Year that an Employee was a Participant. For the avoidance of doubt, any
Bonus Award payable under this Section 5.3 shall be determined under Section 4.4
based on actual performance for the Plan Year and pro-rated to reflect the
Participant’s service with the Company during the Plan Year.

5.4. Adjustment; Repayment. The Committee will, at its discretion and to the
extent permitted by applicable law, have the sole and absolute authority to make
retroactive adjustments to a Bonus Award paid to an Executive Officer under the
Plan where the payment was predicated, in part, upon the achievement of certain
financial results that were subsequently the subject of a restatement by the
Company. The amount of such adjustment shall be the difference between the Bonus
Award paid and the Bonus Award as determined by the Committee based upon the
restated financial results. Where applicable, the Company will seek to recover
any amount determined to have been inappropriately received by the Executive
Officer. In addition, in the event that the Committee determines in its
discretion that an Executive Officer has engaged in fraud or willful misconduct
with respect to the Company, whether or not such fraud or willful misconduct
impacts the calculation of a Bonus Award payable hereunder or requires the
Company to restate its financial results, the Company may require the repayment
of all or a portion of a Bonus Award paid hereunder upon written demand to the
Executive Officer. All amounts paid or payable under this Plan shall also be
subject to rescission, cancellation or recoupment, in whole or in part, if and
to the extent so provided under any “clawback” or similar policy of the Company
in effect on the Effective Date or that may be established thereafter and to any
clawback or recoupment that may be required by applicable law.

ARTICLE VI

ADMINISTRATION

6.1. Administration. The Plan will be administered by the Committee, and the
Committee shall have full discretionary authority to:

(a) create and revise rules and procedures for the administration of the Plan;

(b) interpret the Plan and all related rules and procedures;

(c) select Participants for the Plan;

(d) determine each Participant’s Target Incentive Award Percentage;

(e) resolve and determine all disputes or questions arising under the Plan,
including the power to determine the rights of Participants and Beneficiaries,
and their respective benefits, and to remedy any ambiguities, inconsistencies or
omissions in the Plan;

(f) delegate administration of the Plan for Participants other than Elected
Officers or any other “covered employees,” within the meaning of Code section
162(m)(3), to the Chief Executive Officer, or his/her designee; and

(g) take any other actions and make any other determinations as it may deem
necessary and proper for the administration of the Plan.

Any expenses incurred in the administration of the Plan will be paid by the
Employer.

6.2. Administrative Review. Except as the Committee may otherwise determine, the
administration of the Plan, including without limitation, all decisions and
determinations by the Committee shall be final and binding upon all Participants
and Beneficiaries.

6.3. General. The Committee shall be entitled to rely conclusively upon, and
shall be fully protected in any action or omission taken by it in good faith
reliance upon the advice or opinion of any persons, firms or agents

 

5



--------------------------------------------------------------------------------

retained by it, including, without limitation, accountants, actuaries, counsel
and other specialists. Nothing in this Plan shall preclude the Employer from
indemnifying the members of the Committee for all actions under this Plan, or
from purchasing liability insurance to protect such persons with respect to the
Plan.

6.4. Code Section 162(m). It is generally the intent of the Committee that this
Plan and Bonus Awards made hereunder satisfy the applicable requirements of Code
section 162(m) so that the Company’s tax deduction for remuneration paid in
respect of this Plan for services performed by Participants who are or may be
“covered employees” within the meaning of Code section 162(m)(3) is not
disallowed in whole or in part by the operation of such Code section. If any
provision of this Plan or if any Bonus Award would otherwise frustrate or
conflict with such intent, that provision to the extent possible shall be
interpreted and deemed amended so as to avoid such conflict.

ARTICLE VII

EFFECTIVENESS; AMENDMENT AND TERMINATION

7.1. Shareholder Approval. The Plan, as amended and restated, shall be effective
as of the Effective Date subject to the approval by the shareholders of the
Company at its annual meeting of shareholders in 2017. Such approval shall be
provided in a manner consistent with the shareholder approval requirements of
Code section 162(m).

7.2. Amendment; Termination. The Board shall have the right to modify or amend
the Plan at any time and from time to time, and the Board shall have the right
to discontinue or terminate the Plan at any time and from time to time;
provided, however, that (a) no modification, amendment, discontinuance or
termination may, without the consent of a Participant, reduce the right of such
Participant to a payment or distribution hereunder which he has already earned
and to which he is otherwise entitled, and (b) no amendment shall be effective
without the approval of the shareholders of the Company to increase the maximum
Bonus Award payable under the Plan or if, in the opinion of counsel to the
Company, such approval is necessary due to Code section 162(m).

ARTICLE VIII

MISCELLANEOUS

8.1. No Employment Right. Participation in the Plan does not give any Employee
any right to be retained in the employment of the Employer. Nothing in the Plan
shall interfere with or limit in any way the right of the Employer to change a
Participant’s duties or character of employment or to terminate a Participant’s
employment at any time.

8.2. No Assignment. No benefits under the Plan shall be subject in any way to
voluntary or involuntary alienation, sale, transfer, assignment, pledge,
attachment, garnishment, execution, or encumbrance, and any attempt to
accomplish the same shall be void.

8.3. Funding. The Plan shall be unfunded, and payment of Bonus Awards shall be
made from the general assets of the Employer. Any assets that may be set aside,
earmarked, or identified as being intended for the provision of benefits under
the Plan, shall remain assets of the Employer and shall be subject to the claims
of its general creditors. The Employer’s obligation under the Plan shall be
merely that of an unfunded and unsecured promise of the Employer to pay money in
the future.

8.4. Withholding. The Employer shall have the right to deduct from any Bonus
Award made hereunder any taxes required by law to be withheld from a Participant
with respect to such payment.

8.5. Gender. The masculine shall be read in the feminine, the singular in the
plural, and vice versa, whenever the context shall so require.

 

6



--------------------------------------------------------------------------------

8.6. Titles. The titles to articles and sections in this Plan are placed herein
for convenience of reference only, and the Plan is not to be construed by
reference thereto.

8.7. Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

8.8. Successors. All obligations of the Company under the Plan shall be binding
upon and inure to the benefit of any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or other transaction resulting in the acquisition of all
or substantially all of the business and/or assets of the Company.

8.9. Governing Law. Except to the extent preempted by applicable federal laws,
the Plan shall be construed according to the laws of the state of Delaware,
other than its conflict of laws principles.

8.10. Other Plans. Except as specifically provided herein, nothing in this Plan
shall be construed to affect the rights of a Participant, a Participant’s
Beneficiaries, or a Participant’s estate to receive any retirement or death
benefit under any tax-qualified or nonqualified pension plan, deferred
compensation agreement, insurance agreement or other retirement plan of the
Employer.

To record the adoption of the Plan, the Company has caused its authorized
representative to affix its corporate name effective as of the day and year
first written above.

 

Church & Dwight Co., Inc. By:  

/s/ Art B. Winkleblack

Title:   Chair of Compensation and Organization Committee

 

7



--------------------------------------------------------------------------------

SCHEDULE A

PERFORMANCE CRITERIA

The performance goals may be based upon any one or more of the following
criteria, and may be based upon the performance of the Company, its Subsidiaries
or its Affiliates (or any business unit thereof) as determined by the Committee:

 

(i)    Price of Stock (ii)    Market Share (iii)    Revenue (iv)    Earnings per
share of Common Stock (v)    Return on shareholder equity of the Company (vi)   
Costs (vii)    Cash flow (viii)    Return on total assets (ix)    Return on
invested capital (x)    Return on net assets (xi)    Operating income (xii)   
Net income (xiii)    Consolidated earnings before or after taxes (including
earnings before interest taxes depreciation and amortization) (xiv)    Book
value per share of Common Stock (xv)    Expense management (xvi)    Improvements
in capital structure (xvii)    Profitability (xviii)    Maintenance or
improvement of profit margins (xix)    Earnings before interest and taxes (EBIT)
(xx)    Earnings before interest, taxes, depreciation and amortization (EBITDA)
(xxi)    Net sales (xxii)    Gross margin (xxiii)    Free cash flow (xxiv)   
Any other financial or other measurement deemed appropriate by the Committee as
it relates to the results of operations or other measurable progress.

 

8



--------------------------------------------------------------------------------

ARTICLE I

   PURPOSES AND EFFECTIVE DATE      1  

1.1.

   Purposes      1  

1.2.

   Effective Date      1  

ARTICLE II

   DEFINITIONS      1  

2.1.

   Affiliate      1  

2.2.

   Award Opportunity      1  

2.3.

   Base Salary      1  

2.4.

   Beneficiary      1  

2.5.

   Board      1  

2.6.

   Bonus Award      1  

2.7.

   Code      2  

2.8.

   Committee      2  

2.9.

   Company      2  

2.10.

   Disability      2  

2.11.

   Elected Officer      2  

2.12.

   Employee      2  

2.13.

   Employer      2  

2.14.

   Exchange Act      2  

2.15.

   Executive Officer      2  

2.16.

   Negative Discretion      2  

2.17.

   Plan      2  

2.18.

   Plan Year      2  

2.19.

   Participant      2  

2.20.

   Retirement      2  

2.21.

   Stock      2  

2.22.

   Stock Plan      2  

2.23.

   Subsidiary      2  

2.24.

   Target Incentive Award Percentage      3  

ARTICLE III

   ELIGIBILITY      3  

ARTICLE IV

   AWARD DETERMINATION      3  

4.1.

   Performance Goals      3  

4.2.

   Objective Compensation Formula      3  

4.3.

   Adjustment of Performance Goals      3  

4.4.

   Bonus Award Determinations      4  

4.5.

   Annual Limitation      4  

ARTICLE V

   PAYMENT OF BONUS AWARDS      4  

5.1.

   Form and Timing of Payment      4  

5.2.

   Payment upon Termination      4  

5.3.

   Payment of Partial Bonus Awards      4  

5.4

   Adjustment; Repayment      5  

ARTICLE VI

   ADMINISTRATION      5  

6.1.

   Administration      5  

6.2.

   Administrative Review      5  

6.3.

   General      5  

6.4.

   Code Section 162(m)      6  

ARTICLE VII

   EFFECTIVENESS; AMENDMENT AND TERMINATION      6  

7.1.

   Shareholder Approval      6  

7.2.

   Amendment; Termination      6  

ARTICLE VIII

   MISCELLANEOUS      6  

8.1.

   No Employment Right      6  

8.2.

   No Assignment      6  

8.3.

   Funding      6  

8.4.

   Withholding      6  

8.5.

   Gender      6  

8.6.

   Titles      7  

 

9



--------------------------------------------------------------------------------

8.7.

   Severability      7  

8.8.

   Successors      7  

8.9.

   Governing Law      7  

8.10.

   Other Plans      7  

 

10